Name: 85/26/EEC: Commission Decision of 5 December 1984 approving a specific programme for seeds in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  economic policy
 Date Published: 1985-01-16

 Avis juridique important|31985D002685/26/EEC: Commission Decision of 5 December 1984 approving a specific programme for seeds in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 013 , 16/01/1985 P. 0025 - 0025*****COMMISSION DECISION of 5 December 1984 approving a specific programme for seeds in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (85/26/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas the Greek Government, on 2 May 1984, notified the specific programme for seeds; Whereas the said programme concerns the construction of processing and marketing facilities for seeds and other propagating material with the aim of adapting this sector to the increasing demand for high quality seeds; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 2 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of this sector; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme communicated by the Greek Government on 2 May 1984 for seeds, pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.